WANGELIN, District Judge,
dissenting.
I would affirm. Too many unanswered questions remained at the close of evidence. The jury would have been forced to speculate on the issue of proximate cause had the case been submitted to them. An inference that negligence or defective conditions caused this tragic incident would not have been justified.
After hearing the evidence and considering it in a light most favorable to plaintiffs, the trial court was correct in directing a verdict. I respectfully dissent.